Citation Nr: 1504004	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 12, 2010, for the award of a 10 percent disability rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983	 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. A July 2006 rating decision granted service connection for hypertension and assigned a noncompensable disability rating; the Veteran was notified of the decision in August 2006 and did not appeal.
 
2.  A claim for an increased rating for hypertension was received on September 27, 2010.
 
3.  The record contains no evidence, or statement or communication from the Veteran or his representative, between August 2006 and September 27, 2010,      that constitutes a pending claim for an increased rating for hypertension.
 
4.  An increase in the Veteran's hypertension disability became factually ascertainable on April 12, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 2010, for the award of a 10 percent rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in December 2010.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided  and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an earlier effective date for the assignment of an increased 10 percent disability rating for his service-connected hypertension.  He specifically maintains that the increase to 10 percent should be effective prior to April 12, 2010, because a July 2006 VA examination revealed blood pressure readings consistent with a higher 10 percent rating.
 
The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective   date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication 
or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant or his or her duly authorized representative may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court     noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable  only where the increase precedes the claim for increase, provided also that the  claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Id.; see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

For historical purposes, in July 2006, the Veteran was granted service connection for hypertension with a noncompensable evaluation assigned effective October 31, 2005.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision.  Thus, the July 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Thereafter, in a statement received by VA on September 27, 2010, the Veteran requested an increased rating for hypertension.  A May 2011 rating decision increased the rating to 10 percent, effective April 12, 2010, based on receipt of private medical records showing an increase in the severity of the Veteran's hypertension. 

As noted above, effective dates are based on the date a claim is received or the   date entitlement arose, whichever is later.  The Veteran's arguments center around when he feels entitlement arose.  That is, it appears that he contends his worsened symptoms have been at a level consistent with a 10 percent disability rating since the July 2006 VA examination, if not earlier, based on his request in his September 2010 claim for increase that records dating back to January 2005 be obtained.  However, the July 2006 rating decision determined that an initial noncompensable rating, and not higher, was warranted.  That decision is final, and his argument that the proper date for the 10 percent rating should be the effective date of the earlier July 2006 VA examination or even the October 2005 effective date of service connection must fail.

Based on the facts presented, the earliest effective date assignable in this case would be one year prior to the date the Veteran filed his September 2010 claim for an increased rating.  Indeed, the RO has already assigned an earlier effective date of April 12, 2010, based on receipt of a private record of the same date showing an increase in the Veteran's hypertension disability.  At that time, his blood pressure was 143/101, and a private physician adjusted the Veteran's medications to "help with blood pressure."  The Veteran does not contend and the record does not show  a claim for increase was filed between the July 2006 rating decision and his September 2010 claim.  

Thus, the question presented is whether the Veteran's hypertension manifested by symptoms sufficient to warrant an increased rating prior to April 12, 2010, but on or after September 27, 2009.  See Gaston supra.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to warrant a higher 10 percent rating for hypertension for the period prior to April 12, 2010,  the evidence must show diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101 (2014).

Here, review of the relevant medical evidence of record dated prior to April 12, 2010, but after September 27, 2009, fails to disclose any systolic readings of 160 or more or diastolic of 100 or more.  During VA treatment in January 2010, blood pressure readings were 120/80 and 131/86.  Similarly, during private treatment the same month, blood pressure was 142/87.  Indeed, even prior to September 27, 2009, VA and private treatment records dating from August 28, 2006 show a maximum systolic reading of 157 and a maximum diastolic reading of 98 (both on March 23, 2009) when the Veteran was noted to be noncompliant with his medication.  

In sum, the evidence shows that the earliest possible effective date for the award of a 10 percent rating for hypertension in this case is the currently-assigned April 12, 2010.  There is no competent evidence showing that a factually ascertainable increase in hypertension occurred during the period from September 27, 2009 to April 12, 2010.  As such, there is no basis in this appeal upon which to grant an effective date for the 10 percent disability rating prior to April 12, 2010, and the claim is denied.   

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date prior to April 12, 2010, for the award of a 10 percent disability rating for hypertension is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


